Case
 Case20-00477
       20-00477 Doc
                 Doc41-1
                      35 Filed 04/16/20
                               04/24/20 Entered 04/16/20
                                                    04/24/20 11:36:48
                                                             13:02:02                   Desc Main
                                                                                             Exhibit
               Response to Debtors
                            Document
                                   Objection
                                         Pageto 1Claim
                                                  of 5 Page 1 of 5




                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                                 )       20-00477
                                                       )
TYRA KENNEDY-WINSTON,                                  )       Chapter 13
                                                       )
                       Debtor(s).                      )       Hon. Judge CASSLING
                                                       )

  CREDITOR’S RESPONSE TO DEBTOR’S OBJECTION TO CLAIM NO. 15 (MARY
                         CATHERINE HICKS)

         Secured Creditor, Mary Catherine Hicks (“Creditor”), in the above-captioned Chapter 13

case of Tyra Kennedy-Winston (“Debtor”), by and through her attorneys, Segal McCambridge

Singer & Mahoney, Ltd., respectfully submits this response (“Response”) to Debtor’s Objection

to Claim No. 15 (Mary Catherine Hicks) (“Objection”). In support of her Response, Creditor states

as follows:

          1.    Debtor filed a voluntary petition for relief under Chapter 13 of Title 11 of the United

States Code (Case No. 20-00477) on January 8, 2020. See Doc. No. 1.

          2.    In 2008, Creditor initiated a landlord-tenant lawsuit against the owners of the

property located at 5731 W. Race Ave., Chicago, IL, including Debtor, in the case of Mary

Catherine Hicks v. Mae Roberts, et. al. (Case No. 08-M1-147818) in Cook County Municipal

Court, which proceeded to arbitration. An award of arbitrators was filed with the Clerk of the

Circuit Court of Cook County, Illinois, and was entered in an amount of $9,750.00 in favor of

Creditor and against Debtor on July 30, 2009 (“Judgment”). The law offices of Greenberg Traurig,

LLP, represented Creditor in that suit.

          3.    Creditor’s former counsel recorded the Judgment with the Cook County Recorder

of Deeds in 2012. See Exhibit A.


                                                   1

                                       Exhibit 1
Case
 Case20-00477
       20-00477 Doc
                 Doc41-1
                      35 Filed 04/16/20
                               04/24/20 Entered 04/16/20
                                                    04/24/20 11:36:48
                                                             13:02:02                Desc Main
                                                                                          Exhibit
               Response to Debtors
                            Document
                                   Objection
                                         Pageto 2Claim
                                                  of 5 Page 2 of 5



         4.    In July 2013, the law offices of Segal McCambridge Singer & Mahoney, Ltd., took

over ongoing representation of Creditor on a pro bono basis.

         5.    On July 5, 2013, Debtor filed a prior Chapter 7 bankruptcy petition in this district

(“Chapter 7 Case”). See Bankruptcy Case No. 13-27282, Doc.1.

         6.    Creditor was not listed as a creditor in the Bankruptcy Schedules initially filed by

Debtor in the Chapter 7 Case and did not receive notice of the case when it was initiated. Id., at

Docs. 1 & 9.

         7.    On September 19, 2013, Debtor filed an Amended Schedule F, which listed

Creditor as an unsecured creditor. Id., at Doc. 28.

         8.    On October 22, 2013, a discharge order was entered in the Chapter 7 Case, notice

of which was sent to Creditor’s prior counsel, Greenberg Traurig, LLP. The case was closed on

October 25, 2013. Id., at Docs. 31, 32, & 32.

         9.    On March 28, 2018, Debtor filed a Chapter 13 bankruptcy case, along with a

Chapter 13 plan which was confirmed on July 26, 2018 (“Chapter 13 Case”). See Bankruptcy Case

No. 18-09010, Docs. 1 & 37.

         10.   Creditor was not listed as a creditor in Debtor’s Schedules and was not notified of

the Chapter 13 Case until May 7, 2018. Additionally, the docket is devoid of any amendments to

the Schedules to add Creditor as a creditor in the case. Id. at Docs. 1, 22, & 31.

         11.   On October 31, 2019, the Chapter 13 Case was dismissed, without a discharge

entered, for Debtor’s failure to make plan payments. Id., at Doc. 78.

         12.   On May 21, 2018, as a procedural measure in order to prevent the Judgment from

lapsing due to debtor’s failure to pay the amount due, Creditor revived the Judgment for the entire




                                                  2
Case
 Case20-00477
       20-00477 Doc
                 Doc41-1
                      35 Filed 04/16/20
                               04/24/20 Entered 04/16/20
                                                    04/24/20 11:36:48
                                                             13:02:02                  Desc Main
                                                                                            Exhibit
               Response to Debtors
                            Document
                                   Objection
                                         Pageto 3Claim
                                                  of 5 Page 3 of 5



amount owed pursuant to 735 ILCS 5/2-1602 (permitting a judgment to be revived seven (7) years

after its entry or its last revival).

          13.    The revival of judgment in no way presented a prejudice to the Debtor’s Chapter

13 Case, nor was it an attempt to collect outside the bankruptcy; rather, it was a procedural measure

meant to ensure the pendency of the secured debt.

          14.    On January 8, 2020, Debtor filed her proposed Plan in this matter. See Doc. 2.

          15.    A review of Debtor’s Schedule E/F shows Debtor incorrectly classified Creditor’s

claim as an unsecured claim and incorrectly lists Creditor’s debt as in an amount of $0.00.

          16.    On February 20, 2020, Creditor filed a proof of claim for her secured debt in this

matter, Claim No. 15 on the Claims Register, in the amount of $18,984.18 for the Judgment, plus

9% fixed annum interest as mandated by 735 ILCS 5/2-1303 (“Secured Claim”), to secure her

rights in Debtor’s current Chapter 13 case.

          17.    Creditor attached the proof of recordation to the Secured Claim, showing a stamped

file copy of the recorded Judgment with the Cook County Recorder of Deeds as dated March 28,

2012. See Exhibit A.

          18.    On March 30, 2020, Debtor filed the Objection to Creditor’s Secured Claim, on the

basis that, among others, there was no attachment showing the Judgment was recorded against

Debtor.

          19.    Creditor is of the belief that all necessary documents have been filed as attachments

to the Secured Claim. Should the Court require any additional documents, Creditor requests sixty

(60) days to acquire any such documents. The additional time would be especially necessary given




                                                   3
Case
 Case20-00477
       20-00477 Doc
                 Doc41-1
                      35 Filed 04/16/20
                               04/24/20 Entered 04/16/20
                                                    04/24/20 11:36:48
                                                             13:02:02                Desc Main
                                                                                          Exhibit
               Response to Debtors
                            Document
                                   Objection
                                         Pageto 4Claim
                                                  of 5 Page 4 of 5



the Cook County Recorder of Deeds’ notice on its website, which shows that due to the ongoing

COVID-19 pandemic, the office will remain closed through April 30, 2020.1


           WHEREFORE, Creditor, Mary Catherine Hicks, respectfully requests that this Honorable

Court enter an order overruling Debtor’s Objection and allow Creditor’s Claim No. 15 in its

entirety, or in the alternative, afford Creditor sixty (60) days to acquire any additional documents

the Courts deems necessary, and for any additional relief that the Court deems just and proper.

                                Respectfully submitted,

                                SEGAL McCAMBRIDGE SINGER & MAHONEY, LTD.

                                By:       /s/ Taofikat I. Ninalowo
                                Patrick F. Sullivan, Esq. – ARDC #1119709
                                 psullivan@smsm.com
                                Taofikat I. Ninalowo, Esq. – ARDC #6330207
                                tninalowo@smsm.com
                                SEGAL McCAMBRIDGE SINGER & MAHONEY, LTD.
                                233 Wacker Drive, Suite #5500
                                Chicago, Illinois 60606
                                Tel: (312) 645-7800
                                Fax: (312) 645-7711
                                Attorneys for Secured Creditor, Mary Catherine Hicks




1
    https://cookrecorder.com/

                                                   4
Case
 Case20-00477
       20-00477 Doc
                 Doc41-1
                      35 Filed 04/16/20
                               04/24/20 Entered 04/16/20
                                                    04/24/20 11:36:48
                                                             13:02:02   Desc Main
                                                                             Exhibit
               Response to Debtors
                            Document
                                   Objection
                                         Pageto 5Claim
                                                  of 5 Page 5 of 5


Exhibit A




                                         5
